Citation Nr: 9935318	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-48 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include 
Posttraumatic Stress Disorder (PTSD).

2. Entitlement to service connection for residual scarring 
due to boils.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In February 1997 the RO denied the veteran's claim 
of entitlement to service connection for a mental disorder, 
to include PTSD.  In October 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
scars as secondary to boils. 

In March 1999, the Board remanded this case for further 
development.  The RO was instructed to obtain VA Medical 
Center records, as the veteran had reported treatment at the 
VA Medical Center in Leavenworth, Kansas.  As such records 
have since been associated with the claims file, the Board 
will proceed to adjudication in this matter.


FINDINGS OF FACT

1. There is no competent medical evidence linking the 
veteran's psychiatric 
disorder to his period of active service.

2. The veteran has not been diagnosed with PTSD.

3. There is no competent medical evidence linking the 
veteran's current scars to 
boils experienced in service.

CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for a nervous disorder, 
to include PTSD, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for residual scars due to boils is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to service connection for 
both a psychiatric disorder and residual scarring due to 
boils.  Specifically, he asserts that he experienced 
traumatic experiences while in service and that he 
subsequently developed a nervous condition.  He further 
asserts that he has several scars that are residuals of boils 
from service.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

I. Entitlement to service connection for a nervous 
condition to include PTSD

Turning to the evidence, the Board notes the veteran's 
service medical records are devoid of complaint, treatment or 
diagnosis of a mental disorder while in service.  

The Board also notes that the veteran underwent a VA mental 
disorders examination in January 1997.  The examiner 
described the veteran as an alert, oriented and cooperative 
white male.  Psychomotor activity was slow.  His speech was 
goal directed, coherent, and relevant without any evidence of 
psychotic thinking.  The veteran denied hallucinations, 
delusions or ideas of reference or persecution.  He admitted 
to some anxiety and depression but these were not severe and 
he had no suicidal/homicidal ideation or plans.  His memory 
was intact while insight and judgment were considered fair.  

The veteran denied any recurring or intrusive distressing 
recollections and denied any feelings of detachment or 
estrangement from others.  He further denied diminished 
interest in activity that would arouse recollections of the 
past.  He had no problems going or staying asleep, 
irritability or outbursts of anger.  He did have some 
exaggerative startle response to loud noises.  The veteran 
was ultimately diagnosed with anxiety with mild depression 
with no evidence of posttraumatic stress disorder related to 
his military experiences.

The veteran underwent another VA examination in March 1998.  
There the veteran told of a stressful event in service where 
a soldier was killed when hit by a truck and the veteran had 
to help guard the scattered remains overnight.  The veteran 
also reported a long history of alcohol dependence but he 
also stated that he had been sober since his stroke 2-1/2 years 
prior.  The mental status examination showed the veteran to 
be alert and oriented to time, place and circumstance.  He 
appeared his stated age and was cooperative during the 
interview with good eye contact.  His affect was full, 
appropriate and euthymic.  His speech and was clear and 
coherent and at a normal rate and rhythm.  He demonstrated no 
hallucinations, delusions, homicidal or suicidal ideation.  
His recent and remote recall appeared to be grossly intact 
and he demonstrated good insight and judgment into the nature 
of the difficulties he had in terms of physical disorders as 
well as his occasional nightmares about an incident of a 
soldier being killed in Japan.  The examiner diagnosed the 
veteran with alcohol dependence in remission.

The veteran has not submitted competent medical evidence 
linking his current mental disorder to his period of active.  
Further, he has not submitted competent medical evidence that 
he has a current diagnosis of PTSD.  The veteran did provide 
testimony at a personal hearing at the RO conducted in 
September 1997 where he testified to his belief that he 
suffered from a mental disorder, to include PTSD, and that 
the problems were all related to service.  However, the Board 
notes that where the issue is one of medical diagnosis or 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1991).  Since 
the record does not indicate that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis or cause of his disability, his lay statements 
alone cannot serve as a sufficient predicate upon which to 
find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).


II. Entitlement to service connection for scars as a 
residual of boils

The veteran also contends that he developed scars as a result 
of boils suffered in service.  Therefore, he argues that he 
is entitled to service connection for these residual scars.

The medical evidence here consists of the veteran's service 
medical records and VA medical records.  The veteran's 
separation examination shows that he had boils on his right 
hands and leg, one month before.  These records do not 
contain treatment notes.

The veteran has also undergone two VA examinations in 
conjunction with this claim.  In October 1996 the veteran 
gave a history of periodic boils on various parts of his body 
between 1951 and 1993.  These boils have left residual scars 
and the veteran attributes these boils to "nerves" and 
"nervous condition" exacerbated by military service.  The 
examiner noted certain scars and diagnosed the veteran with 
scars, secondary to past boils.

In October 1997, a VA examiner noted that on physical 
examination, there were no visible scars on the arms 
bilaterally and no visible scars related to boils on the 
distal lower extremities.  There was a .5 cm by .5 cm 
depressed hypopigmented scar just medical to the left scapula 
that may represent evidence of an old scar.  There was no 
inflammation, edema or keloid formation.  There was no 
ulceration or breakdown of the skin and there was no 
limitation of function by the scar.  The diagnosis was a 
history of boils with residual small scar on the posterior 
chest.

The Board has also considered VA outpatient records covering 
the period from October 1996 to March 1999.  These records do 
not indicate the presence of scars or boils, although the 
veteran did have a rash on his arms bilaterally in October 
1996.  Discrete papules were noted on his legs in December 
1996.  

There are no competent medical evidence linking the veteran's 
scars to boils he experienced in service.  While the 
veteran's service medical records show that he had boils in 
service and the veteran has scars secondary to boils, the 
1996 VA examination report described a 40 year history of 
boils.  There is no competent medical evidence showing that 
the veteran's boils in service are linked to his current 
residual scars.  The veteran himself has testified as to his 
belief that his current scars are residuals of boils from 
service.  However, the Board notes again that where the issue 
is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 
7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1991).  The veteran, as a lay person, cannot 
provide a basis upon which to find the claim well grounded.  
Grottveit, 5 Vet.App. at 93.

III. Conclusion

To conclude, the veteran's claims of entitlement to service 
connection for a psychiatric disorder and residuals scars are 
not well grounded.  The Board is unaware of any information 
in this matter that would put VA on notice that any 
additional relevant evidence may exist that, if obtained, 
would well ground the veteran's claim.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). The Board also views 
the above discussion as sufficient to inform the veteran of 
the elements necessary to present a well-grounded claim for 
the benefit sought, and the reasons why the current claim has 
been denied.  Id.
 

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied as not well grounded.

Entitlement to service connection for scars as residuals of 
boils is denied as not well grounded.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

